***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
              LISA A. DUFRESNE v. GERALD E.
                       DUFRESNE, JR.
                         (AC 41582)
                       Lavine, Elgo and Pellegrino, Js.

                                    Syllabus

The plaintiff, whose marriage to the defendant previously had been dis-
    solved, appealed to this court from the judgment of the trial court
    granting the defendant’s motion to modify visitation with the parties’
    minor child. The trial court previously had granted the plaintiff sole
    legal custody of the child, ordered that the child continue in counseling
    with the child’s therapist, and referred the matter to family relations
    to monitor the defendant’s supervised visitation with the child. The
    defendant alleged in his motion to modify only that he had been denied
    visits and phone communication with the child. The motion made no
    mention of the child’s counseling relationship with the therapist and
    contained no request to terminate that relationship. At the hearing on
    the defendant’s motion, the court concluded that it was not in the child’s
    best interests to continue counseling and terminated the therapy. The
    court also heard testimony from S, a family relations counselor, about,
    inter alia, reports that had been prepared by parenting services agencies
    that had been involved in the supervised visitation between the defen-
    dant and the child. The reports were not introduced into evidence, and
    the defendant did not object to S’s testimony on the basis of hearsay.
    The court did not credit S’s testimony and determined that some of it
    was unreliable and untrustworthy because it was hearsay. On appeal
    to this court, the plaintiff claimed that the trial court improperly termi-
    nated the child’s counseling with the therapist and failed to credit S’s
    testimony. Held:
1. The trial court improperly granted the defendant’s motion to modify
    visitation; that court abused its discretion by, sua sponte, issuing an
    order terminating the child’s counseling with the therapist, as the motion
    to modify did not seek joint custody of the child or to terminate the
    counseling, and, thus, the parties had no notice that the court intended
    to address that issue, which was not properly before the court, and the
    issue of the child’s therapy was for the plaintiff to decide, as it was the
    plaintiff’s right to make decisions in the child’s interests and the plaintiff
    had engaged the therapist.
2. The trial court abused its discretion by failing to credit S’s testimony, as
    the substance of her testimony pertained to the supervised visits that the
    court had ordered and was probative of whether to grant the defendant’s
    motion to modify, and although S’s testimony contained hearsay, the
    defendant failed to object to it on that ground.
                       (One judge concurring separately)
             Argued April 11—officially released July 30, 2019

                              Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Windham at Putnam and tried to the court,
Fuger, J.; judgment dissolving the marriage and grant-
ing certain other relief; thereafter, the court, A. dos
Santos, J., granted the defendant’s motion to modify
visitation, and denied the plaintiff’s motions for attor-
ney’s fees and for an order to require the defendant to
request leave of the court prior to filing certain motions,
and the plaintiff appealed to this court; subsequently,
the court, A. dos Santos, J., issued an articulation of
its decision. Reversed; further proceedings.
   Campbell D. Barrett, with whom were Johanna S.
Katz and, on the brief, Jon T. Kukucka, for the appel-
lant (plaintiff).
                         Opinion

   LAVINE, J. In this postdissolution appeal, the plain-
tiff, Lisa A. Dufresne,1 appeals from the judgment of
the trial court granting the motion to modify visitation
with the parties’ minor child (motion to modify) filed
by the self-represented defendant, Gerald E. Dufresne,
Jr. On appeal, the plaintiff claims that, in granting the
motion to modify, the court improperly (1) concluded
that it was not in the child’s best interests to continue
counseling with her therapist and terminated the rela-
tionship, and (2) failed to credit the testimony of a
family relations counselor.2 We reverse the judgment
of the trial court.
   The following facts and procedural history as dis-
closed by the record are relevant to this appeal. The
parties were married on October 14, 2006. Their only
child, a daughter, was born in January, 2008. The plain-
tiff commenced an action to dissolve the marriage on
March 24, 2010. She also filed a motion requesting that
the matter be referred to ‘‘family relations’’ and that
a guardian ad litem be appointed for the child.3 On
September 1, 2010, the parties entered into an agree-
ment whereby the plaintiff relocated to Chicopee, Mas-
sachusetts. The parties agreed to joint legal custody
of the child and that the issue of the child’s primary
residence was to be evaluated by the Family Relations
Office (family relations) of the Court Support Services
Division of the Judicial Branch.4 The parties also agreed
to a visitation schedule. On October 27, 2010, the defen-
dant agreed to pay the plaintiff child support.
   The trial court, Fuger, J., dissolved the parties’ mar-
riage on April 29, 2011. Pursuant to the divorce decree,
the parties were granted joint legal custody of the child,
and the child’s residence was ‘‘shared.’’ The parties
entered into an extensive and detailed parenting plan
that provided for shared parenting time with the child.
   On January 9, 2015, the matter was referred to family
relations for a comprehensive evaluation. On July 6,
2015, the plaintiff filed a motion for modification of
visitation and parenting time. Following a hearing held
on July 29, 2015, the court, Graziani, J., granted the
plaintiff sole legal custody of the child. The child was
to continue in counseling, and the parties were to partic-
ipate in the child’s counseling as the therapist recom-
mended. The defendant was to visit with the child as
mutually agreed by the parties, and the parties were to
use the Family Wizard program5 to communicate.
   On August 10, 2016, the defendant filed a ‘‘Motion to
Open and Modify Access, Postjudgment,’’ alleging that
despite the court’s order of July 29, 2015, that he have
‘‘access’’ to the child by mutual agreement, the plaintiff
had not allowed him to have access to the child since
October 15, 2015, and had not allowed telephone con-
tact between him and the child since January 13, 2016.
On the same day, he also filed a motion for contempt
in which he made the same allegations. By order dated
October 5, 2016, the court, A. dos Santos, J., denied
the motion for contempt and issued the following
orders: the defendant shall have supervised visitation
at the supervision agency, Kids Safe; the parties shall
reactivate their Family Wizard accounts, and cooperate
and communicate through this medium or a different
medium by mutual agreement; the matter shall be
referred to family relations to monitor supervised visita-
tion, and the parties shall cooperate with family rela-
tions; the plaintiff shall encourage the child to partici-
pate in visits with the defendant; and visits must be
consistent and scheduled by the parties on a regular
basis.
   On August 30, 2017, the defendant filed the motion
for modification that underlies the present appeal.6 In
his motion, the defendant alleged that he had been
denied visitation and phone communication with the
child. On September 14, 2017, the plaintiff filed a motion
for an order requiring that the defendant request leave
of the court before filing further orders for modification
of custody or visitation. She also filed a motion for
attorney’s fees, postjudgment.
  Judge dos Santos held a hearing on the parties’
motions on October 18 and November 15, 2017. The
plaintiff was represented by counsel; the defendant was
self-represented. The court issued a memorandum of
decision on March 12, 2018. The court found that after
the October 5, 2016 hearing, family relations arranged
for the defendant and the child to visit at the Access
Agency on five occasions. The defendant testified that
his visits with the child were positive for him and the
child. He also testified that he had helped to rear the
child from birth and had a good relationship with her.
He was emotional when he saw the child after not
having seen her for approximately two years. The defen-
dant admitted that on one occasion he brought photo-
graphs to share with the child, which was not permitted
by the agency. After realizing his mistake, the defendant
returned the photographs to his motor vehicle. He also
brought hot chocolate for the child, which also was not
permitted during visits. The defendant became upset
and exchanged words with Access Agency staff, but
not in front of the child. The defendant has anger issues.
According to the defendant, he was happy to see the
child, and she was happy to see him. They spoke and
played games together. The child appeared to be com-
fortable with him.
   The court found that, following the supervised visits,
Access Agency staff produced a written report, which
was not introduced into evidence. The family relations
counselor, Nicole Stutz, who arranged for the super-
vised visits, read from the report during her testimony
at the hearing on the parties’ motions. The court stated
that the assertions contained in the report were not
subject to cross-examination because none of the indi-
viduals involved in the supervised visits came to court
to testify as to their observations.
   Following the five supervised visits, the parties
agreed to transfer the matter to the Transitions in Par-
enting program, and the court entered orders in connec-
tion with the parties’ agreement. A clinical social
worker, Gregg LePage, met with the parties and the
child, and issued a report. The report was not entered
into evidence, but Stutz testified as to the contents of
the report. LePage did not testify.
  The court observed that the plaintiff did not testify
at the hearing, and, therefore, the court did not hear
her concerns for the child or about communication she
may have had with the child about the visits. On the
date of some of the defendant’s supervised visits with
the child, the plaintiff arranged playdates for the child
at the conclusion of the visit.
   The court found that the child’s therapist, Patricia
Hempel, has counseled the child once a week since
September or October, 2015. On three occasions, Hem-
pel utilized Trauma Forensic Cognitive Behavior Ther-
apy, whereby the child essentially must relive the event
when the defendant was taken away in an ambulance
after he had expressed suicidal ideation. During the
event, the defendant told the plaintiff to come for the
child because he believed that he was not capable of
taking care of her. Since then, the defendant has
received counseling and is fully compliant with his pre-
scribed medications. As a veteran, he counsels other
veterans who suffer post-traumatic stress disorder, and
he is in the company of children whose ‘‘parent veteran’’
has post-traumatic stress disorder. Hempel testified
that it is not in the child’s best interests to have contact
with the defendant at the present time, including tele-
phone contact. In addition, she opined that the child
should not have further contact with the defendant until
the child is twenty-three years old when her brain is fully
developed.7 The court disagreed with Hempel’s opinion.
   Prior to issuing its orders regarding the defendant’s
motion to modify, the court discussed the legal princi-
ples guiding its analysis. ‘‘The court has continuing juris-
diction over a custody decree . . . and the noncusto-
dial parent retains the option to move to modify custody
based on a substantial change in circumstances affect-
ing the welfare of the children.’’ (Citation omitted.)
Cookson v. Cookson, 201 Conn. 229, 236, 514 A.2d 323
(1986). ‘‘The burden is on the party seeking modification
to show the existence of a substantial change in circum-
stances.’’ (Internal quotation marks omitted.) Jaser v.
Jaser, 37 Conn. App. 194, 204, 655 A.2d 790 (1995). A
material change in circumstances must be based on
circumstances that have arisen since the prior order of
custody. ‘‘If such a material change is found, the court
may then consider past conduct as it bears on the pres-
ent character of a parent and the suitability of that
parent as custodian of the child.’’ Simons v. Simons,
172 Conn. 341, 342–43, 374 A.2d 1040 (1977). The court
must make the necessary findings that a change of
custody would be in the best interest of the child. See
Hibbard v. Hibbard, 139 Conn. App. 10, 21, 55 A.3d
301 (2012).
   The court found that the defendant suffers from post-
traumatic stress disorder and the effects of Lyme dis-
ease. He has received counseling and takes prescribed
medications for post-traumatic stress disorder. He
counsels fellow veterans regarding post-traumatic
stress disorder and is, at times, in the presence of chil-
dren. The court, therefore, found that there were
changed circumstances.8
   The court also found that during the incident in which
the defendant experienced suicidal ideation, he recog-
nized his illness and asked the plaintiff to come for
the child. The child saw the defendant taken away by
ambulance. The court was not convinced that the defen-
dant presents a danger to the child. The court opined
that Hempel ‘‘is doing more damage than helping the
child. She continues to reinforce the traumatic event
with the child by repeating the event when the defen-
dant went by ambulance to the hospital.’’ Although it
had not been asked to do so, the court concluded that
it is not in the best interests of the child to continue
counseling with Hempel.
  Moreover, the court found that following a hearing
on October 5, 2016, it had ordered the defendant to see
the child at Access Agency. Although the court had
ordered that the visits be consistent and scheduled by
the parties on a regular basis, the defendant has seen
the child only five times. The intent of the October 5,
2016 order was not to limit the defendant’s access to
the child to five occasions.
   The court also found that the plaintiff did not testify
during the hearing9 but that she relied on hearsay and
double hearsay testimony from Stutz to justify denying
the defendant access to the child in the future. It noted
that ‘‘[h]earsay means a statement, other than one made
by the declarant while testifying at the proceeding,
offered in evidence to establish the truth of the matter
asserted.’’ (Internal quotation marks omitted.) Walker
v. Housing Authority, 148 Conn. App. 591, 600, 85 A.3d
1230 (2014). Hearsay is generally inadmissible. See
Conn. Code Evid. § 8-2. The reason for the hearsay rule
is because hearsay testimony is deemed unreliable. See
State v. Heredia, 139 Conn. App. 319, 331, 55 A.3d 598
(2012) (discussing hearsay within hearsay), cert.
denied, 307 Conn. 952, 58 A.3d 975 (2013).
  The court found that although Stutz testified about
the visits at Access Agency and testing at the Transitions
in Parenting program, she was not present during these
events. As a general case manager, her role, as assigned
by the court, was to facilitate and direct the parties to
the services offered in the community and not to make
assessments or recommendations on the case. The
court did not credit her testimony concerning the
Access Agency or the Transitions in Parenting program
because she did not observe the alleged events con-
tained in the reports from those agencies. During her
testimony, Stutz responded affirmatively when asked
whether the Transitions in Parenting program report,
which was not placed into evidence, concluded that
reintroducing the defendant to the child’s life would
be ‘‘counterintuitive and may result in a crisis to the
child’s life.’’
   The court apparently considered the testimony but
disagreed with the conclusion by stating in its opinion
that ‘‘[y]oung children need encouragement from both
parents to continue their relationship with their par-
ents.’’ The child, who spends most of her time with the
plaintiff, is not being encouraged by the plaintiff to
continue to see the defendant. The plaintiff’s decision
to keep the child in counseling with Hempel and arrange
playdates for the child on the dates the defendant was
to have supervised visits ‘‘serve only to alienate the
child from her father,’’ the court concluded. Alienation
of one parent by the other from the child, and exposing
the child to conversations that are critical of the other
parent, may constitute a substantial change in circum-
stances. See Naumann v. Naumann, Docket No. FA-
XX-XXXXXXX-S, 2016 WL 1710780, *1 (Conn. Super. April
8, 2016) (Shluger, J.); Fiore v. DeRuosi, Docket No. 14-
P-1736, 2015 WL 6758521, *2 (Mass. App. November 6,
2015) (decision without published opinion, 88 Mass.
App. 1112, 40 N.E.3d 1055 [2015]). Coercive or manipu-
lative acts designed to alienate the other parent and
interfere with his or her relationship with the child are
proper considerations regarding the best interests of
the child. See Eisenlohr v. Eisenlohr, 135 Conn. App.
337, 348, 43 A.3d 694 (2012).10
   The court concluded that the plaintiff had failed to
show by credible evidence that the defendant’s super-
vised visits with the child should end. In fact, the court
had ordered that supervised visits were to continue and
eventually lead to unsupervised visits. The defendant
is willing to continue with supervised visits and wants
telephone contact with the child. The court ultimately
concluded that it is in the child’s best interests to con-
tinue to have visits with the defendant, notwithstanding
the opinions of Hempel and family relations. It, there-
fore, granted the defendant’s motion for modification.11
The court also issued numerous orders concerning the
parties and the child. The plaintiff appealed from the
judgment granting the defendant’s motion to modify.
  On April 2, 2018, the plaintiff filed a motion to reargue,
claiming that the court erred in failing to credit Stutz’
testimony because her testimony was in accord with
Family Services General Case Management policy and
the defendant did not object to Stutz’ testimony on
hearsay grounds. The plaintiff also claimed that the
court improperly terminated the child’s counseling with
Hempel, as the defendant did not request it in his motion
to modify. He requested only that he have supervised
visits and telephone communication with the child. She
added that the parties had no notice that termination
of the child’s counseling would be considered and,
therefore, the court violated the parties’ rights to due
process. Moreover, the plaintiff argued that she has sole
custody of the child and the legal authority to make
decisions for the child. Judge dos Santos denied the
motion for reargument.
   On June 29, 2018, the plaintiff filed a motion for
articulation, asking the court to articulate answers to
six questions. On July 13, 2018, the court denied articu-
lation requests one, two, five and six, but did articulate
as to requests three and four about why it ‘‘believed it
could not rely on hearsay testimony’’ and ‘‘why [it]
would not rely on hearsay evidence when the Family
Relations Case Management program was designed to
permit hearsay evidence.’’ The court articulated that it
found some of Stutz’ testimony unreliable and untrust-
worthy because it was hearsay. ‘‘The purpose behind
the hearsay rule is to effectuate the policy of requiring
that testimony be given in open court, under oath, and
subject to cross-examination.’’ (Internal quotation
marks omitted.) New England Savings Bank v. Bedford
Realty Corp., 238 Conn. 745, 573, 680 A.2d 301 (1996).
The court stated that ‘‘Stutz was not present during the
alleged doings of the witnesses who could have been
called to testify by the plaintiff.’’ Because it did not find
the hearsay evidence reliable and trustworthy, it did
not credit it.12
   Before we address the plaintiff’s claims on appeal,
we set forth the well known standard of review we
apply in domestic relations cases. ‘‘An appellate court
will not disturb a trial court’s orders in domestic rela-
tions cases unless the court has abused its discretion
or it is found that it could not reasonably conclude as
it did, based on the facts presented. . . . In determin-
ing whether a trial court has abused its broad discretion
in domestic relations matters, we allow every reason-
able presumption in favor of the correctness of its
action.’’ (Internal quotation marks omitted.) Williams
v. Williams, 276 Conn. 491, 496–97, 886 A.2d 817 (2005).
                              I
  The plaintiff first claims that the court abused its
discretion by terminating therapy for the parties’ child
because (1) the defendant’s motion to modify visitation
did not seek to terminate the child’s counseling relation-
ship with her counselor, and (2) the plaintiff has sole
legal custody of the child. We agree with the plaintiff.
                             A
   The plaintiff first claims that the court lacked author-
ity to consider the child’s relationship with her coun-
selor because there was no notice that the court would
consider the issue. We agree.
   In his motion to modify, the defendant alleged that
he had been denied visits and phone communication
with the child pursuant to the court’s orders of October
5, 2016. The motion to modify makes no mention of the
child’s therapy and contains no request to terminate it.
   ‘‘General Statutes § 46b-56 provides trial courts with
the statutory authority to modify an order of custody
or visitation.’’ (Internal quotation marks omitted.)
Clougherty v. Clougherty, 162 Conn. App. 857, 868, 133
A.3d 866, cert. denied, 320 Conn. 932, 134 A.3d 621,
and cert. denied, 320 Conn. 932, 136 A.3d 642 (2016).
Motions to modify are governed by Practice Book § 25-
26 (e), which provides ‘‘[e]ach motion for modification
shall state the specific factual and legal basis for the
claimed modification and shall include the outstanding
order and date thereof to which the motion for modifica-
tion is addressed.’’ (Internal quotation marks omitted.)
Petrov v. Gueorguieva, 167 Conn. App. 505, 513, 146
A.3d 26 (2016). ‘‘In exercising its statutory authority to
inquire into the best interests of the child, the court
cannot sua sponte decide a matter that has not been
put in issue, either by the parties or by the court itself.
Rather, it must . . . exercise that authority in a manner
consistent with the due process requirements of fair
notice and reasonable opportunity to be heard.’’ (Inter-
nal quotation marks omitted.) Id., 515. ‘‘[I]t is clear that
[t]he court is not permitted to decide issues outside of
those raised in the pleadings.’’ (Internal quotation
marks omitted.) Breiter v. Breiter, 80 Conn. App. 332,
335, 835 A.2d 111 (2003).
  In the present case, the defendant did not seek to
terminate the child’s counseling with Hempel and,
therefore, the parties had no notice that the court
intended to address the issue of the child’s therapy
with Hempel, let alone terminate it. The issue was not
properly before the court. We, therefore, conclude that
the court abused its discretion by sua sponte issuing
an order terminating the child’s therapy with Hempel.
                             B
  The plaintiff also claims that the court abused its
discretion by terminating the child’s therapy relation-
ship with Hempel because the plaintiff has sole legal
custody of the child. We agree.
  Our Supreme Court has explained that the sole custo-
dian ‘‘has the ultimate authority to make all decision
regarding a child’s welfare, such as education, religious
instruction and medical care . . . .’’ Emerick v. Emer-
ick, 5 Conn. App. 649, 657 n.9, 502 A.2d 933 (1985), cert.
dismissed, 200 Conn. 804, 510 A.2d 192 (1986); see also
R. Rutkin et al., 8 Connecticut Practice Series: Family
Law and Practice (2010) § 42:7, p. 516. In the present
case, the plaintiff had engaged Hempel to be the child’s
therapist. A parent’s right to make decisions in the inter-
est of his or her children is of constitutional dimension.
See Troxel v. Granville, 530 U.S. 57, 65–69, 120 S. Ct.
2054, 147 L. Ed. 2d 49 (2000). The defendant did not
seek to terminate the therapy relationship, nor did he
seek joint custody. The issue before the court was the
defendant’s request for visits and telephone communi-
cation with the child. The issue of the child’s therapy
was for the plaintiff to decide. The court, therefore,
improperly issued an order terminating the child’s ther-
apy with Hempel.
                            II
   The plaintiff’s second claim is that the court improp-
erly refused to credit the testimony of the family rela-
tions counselor, which was admitted into evidence
without objection. We agree.
   In granting the defendant’s motion to modify, the
court stated that although Stutz ‘‘testified about what
allegedly occurred at Access Agency and the testing by
[the Transitions in Parenting program], she was not
present during these events. Her testimony relied solely
on hearsay events and occurrences outside her observa-
tions. Finally, the family relations counselor testified
that as a general case manager, which was the role
assigned to her by the court, [her role] was to facilitate
and direct the parties to the services offered in the
community and not to make assessments or recommen-
dations on the case at issue. The court does not credit
her testimony concerning Access Agency or [the Transi-
tions in Parenting program] because she did not observe
the alleged events contained in the Access Agency
report and the [Transitions in Parenting program] report
that were never introduced into evidence.’’ In its articu-
lation, the court stated that it found some of Stutz’
testimony unreliable and untrustworthy because it
was hearsay.
   During the hearing on his motion to modify, the defen-
dant did not object to Stutz’ testimony on the basis of
hearsay. ‘‘Hearsay evidence admitted because no objec-
tion was voiced can be considered to prove the matters
in issue for whatever its worth on its face. Sears v.
Curtis, 147 Conn. 311, 317, 160 A.2d 742 (1960).’’ Derd-
erian v. Derderian, 3 Conn. App. 522, 528, 490 A.2d
1008, cert. denied, 196 Conn. 810, 811, 495 A.2d 279
(1985). ‘‘Evidence admitted without objection remains
evidence in the case subject to any infirmities due to
any inherent weaknesses. . . . The trier may not, how-
ever, rely only on hearsay evidence which is lacking in
rational probative force.’’ (Citation omitted.) Marshall
v. Kleinman, 186 Conn. 67, 72, 438 A.2d 1199 (1982).
A ‘‘failure to make a sufficient objection to evidence
which is incompetent waives any ground of complaint
as to the admission of the evidence. But it has another
effect, equally important. If the evidence is received
without objection, it becomes part of the evidence in
the case, and is usable as proof to the extent of the
rational persuasive power it may have.’’ (Internal quota-
tion marks omitted.) Cohen v. Cohen, 11 Conn. App.
241, 248, 527 A.2d 245 (1987).13
   Our review of Stutz’ testimony indicates that although
it contained hearsay and double hearsay, the defendant
failed to object to the testimony on hearsay grounds.
The substance of the testimony pertained to the super-
vised visits that the court had ordered and, thus, was
probative of the issue before the court, namely, whether
to grant the defendant’s motion to modify. The court,
therefore, abused its discretion by failing to credit the
testimony of the family relations counselor on the basis
of her hearsay testimony.
  For the foregoing reasons, we conclude that the court
improperly granted the defendant’s motion to modify
and remand the case for a new hearing on the motion
to modify.
  The judgment is reversed and the case is remanded
for further proceedings consistent with this opinion.
      In this opinion PELLEGRINO, J., concurred.
  1
     The plaintiff’s maiden name has been restored to her, and she is now
known as Lisa A. Blasdell. We refer to her as the plaintiff in this opinion.
   2
     The defendant failed to comply with this court’s December 31, 2018
order to file an appellee’s brief on or before January 14, 2019. This court,
therefore, ordered that the appeal shall be considered on the basis of the
plaintiff’s brief and the record as defined by Practice Book § 60-4 only.
   3
     The court, A. dos Santos, J., appointed Attorney Anne R. Hoyt to be the
child’s guardian ad litem on May 19, 2010. Hoyt did not participate in the
hearing on the defendant’s motion to modify and did not appear in this court.
   4
     ‘‘Family relations provides myriad services to help parties resolve cus-
tody and visitation disputes, including negotiations, conflict resolution con-
ferences, and mediation.’’ Barros v. Barros, 309 Conn. 499, 504, 72 A.3d
367 (2013).
   5
     ‘‘Our Family Wizard’’ is a website that ‘‘offers web and mobile solutions
for divorced or separated parents to communicate, reduce conflict, and
reach resolutions on everyday do-parenting matters,’’ available at https://
www.ourfamilywizard.com/about (last visited 7/25/19).
   6
     The defendant previously was represented by counsel.
   7
     The child was born in 2008 and, therefore, at the time of trial was nine
years old.
   8
     On appeal, the plaintiff does not claim that the court’s finding of changed
circumstances is clearly erroneous.
   9
     In a footnote, the court stated that a ‘‘failure to testify can be the basis
for a negative inference,’’ citing Sosin v. Sosin, Docket No. FA-XX-XXXXXXX,
2005 WL 1023016, *10 n.13 (Conn. Super. March 22, 2005) (Hon. Howard
T. Owens, Jr., judge trial referee).
   10
      On appeal, the plaintiff does not claim that the principles regarding
parent-child relationships cited by the court are improper or inapplicable.
   11
      The court denied the plaintiff’s motion that the defendant submit an
affidavit and request leave of the court before filing additional motions
pursuant to Practice Book § 25-26 (g). The court also denied the plaintiff’s
motion for attorney’s fees without prejudice, after finding that no evidence
regarding attorney’s fees was presented at the hearing. Although the appeal
form references those rulings, the plaintiff did not brief any claims challeng-
ing those rulings on appeal. Accordingly, we consider those claims to be
abandoned.
   12
      On August 16, 2018, the plaintiff filed a motion for review in this court
pursuant to Practice Book §§ 66-7 and 60-2. The plaintiff asked this court
to issue an order that the trial court respond to the four articulation questions
it had declined to address. This court granted the motion for review but
denied the relief requested.
   13
      The plaintiff also argues that the court’s failure to credit Stutz’ testimony
overlooks the policy of the Family Services General Case Management,
which requires a family relations counselor to prepare a report to the court
when the period of supervised visitation is finished. We are not required to
reach the plaintiff’s argument to resolve his claim and, therefore, decline
to address it.